              Case 2:21-cv-02814-JHS Document 6 Filed 09/15/21 Page 1 of 1




Cira Centre, Suite 800 | 2929 Arch Street | Philadelphia, PA 19104 | T 215.252.9600 | F 215.867.6070
Holland & Knight LLP | www.hklaw.com


Nipun J. Patel
+1 215-252-9527
Nipun.Patel@hklaw.com


September 15, 2021

Via electronic mail (Chambers_of_Judge_Joel_H_Slomsky@paed.uscourts.gov)

The Honorable Joel H. Slomsky
13614 U.S. Courthouse
601 Market Street
Philadelphia, PA 19106

         RE:        PID, LLC d/b/a PRESQUE ISLE DOWNS AND CASINO v.
                    PENNSYLVANIA HORSEMEN'S BENEVOLENT AND PROTECTIVE
                    ASSOCIATION INC.: 2:21-cv-02814-JHS (E.D. Pa.)

Dear Judge Slomsky:

On behalf of Plaintiff and Counterclaim Defendant PID, LLC d/b/a Presque Isle Downs and Casino
("PID"), we write to request an extension of an additional fourteen days for PID to respond to
Defendant and Counterclaim Plaintiff Pennsylvania Horsemen’s Benevolent and Protective
Association Inc.’s (“PA HBPA”) counterclaims (Dkt. No. 4), which response is currently due on
or before September 28, 2021. Counsel for the parties have conferred and PA HBPA consents to
this requested extension which would set the new deadline for PID to respond to the counterclaims
on October 12, 2021.

There are no other deadlines impacted by this request. A proposed Order is enclosed with this
letter.

Thank you for Your Honor’s time and attention to this matter.

Respectfully,

HOLLAND & KNIGHT LLP



Nipun J. Patel
Patrick J. McCabe

Enclosures



Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach
